Exhibit 10.5

 

PARKWAY PROPERTIES, INC.

AND PARKWAY PROPERTIES LP

2013 OMNIBUS EQUITY INCENTIVE PLAN

STOCK OPTION GRANT NOTICE

 

Parkway Properties, Inc., a Maryland corporation (the “Company”), pursuant to
the Parkway Properties, Inc. and Parkway Properties LP 2013 Omnibus Equity
Incentive Plan (as may be amended from time to time, the “Plan”), hereby grants
to the individual listed below (the “Optionee”), an option to purchase the
number of shares of common stock, par value $0.001 per share, of the Company
(the “Shares”), set forth below (the “Option”). This Option is subject to all of
the terms and conditions set forth herein and in the Stock Option Agreement
attached hereto as Exhibit A (the “Agreement”) and the Plan, each of which is
incorporated herein by reference. Unless otherwise defined herein, the terms
defined in the Plan shall have the same defined meanings in this Stock Option
Grant Notice (the “Grant Notice”) and the Agreement. Notwithstanding anything
contained herein to the contrary, if the Company’s stockholders do not approve
the Plan within twelve (12) months of the Board’s initial adoption of the Plan
on December 19, 2012, the Option shall terminate and be forfeited.

 

Optionee:    [__________] Grant Date:    [__________] Vesting Commencement Date:
   [__________] Exercise Price per Share:   

$[    ] /Share                                        
                                        

Total Number of Shares Subject to the Option:    [__________] Shares Expiration
Date:    [__________] Vesting Schedule:    [__________] Termination:    The
Option shall terminate on the Expiration Date set forth above or, if earlier, in
accordance with the terms of the Agreement. In addition, if the Company’s
stockholders do not approve the Plan within twelve (12) months of the Board’s
initial adoption of the Plan on December 19, 2012, the Option shall terminate
and be forfeited

Type of Option:            ¨    Incentive Stock
Option                ¨    Non-Qualified Stock Option

By his or her signature below, the Optionee agrees to be bound by the terms and
conditions of the Plan, the Agreement and this Grant Notice. The Optionee has
reviewed the Agreement, the Plan and this Grant Notice in their entirety, has
had an opportunity to obtain the advice of counsel prior to executing this Grant
Notice and fully understands all provisions of this Grant Notice, the Agreement
and the Plan. The Optionee hereby agrees to accept as binding, conclusive and
final all decisions and/or interpretations of the Committee upon any questions
arising under the Plan or relating to the Option. If the Optionee is married,
his or her spouse has signed the Consent of Spouse attached to this Grant Notice
as Exhibit B.

[Remainder of Page Intentionally Left Blank]



--------------------------------------------------------------------------------

PARKWAY PROPERTIES, INC.     OPTIONEE By:         By:     Print Name:        
Print Name:     Title:                 Address:     By:           Print Name:  
        Title:          



--------------------------------------------------------------------------------

EXHIBIT A

TO STOCK OPTION GRANT NOTICE

STOCK OPTION AGREEMENT

Pursuant to the Stock Option Grant Notice (the “Grant Notice”) to which this
Stock Option Agreement (this “Agreement”) is attached, Parkway Properties, Inc.,
a Maryland corporation (the “Company”), has granted to the Optionee an option
(the “Option”) under the Parkway Properties, Inc. and Parkway Properties LP 2013
Omnibus Equity Incentive Plan (as amended from time to time, the “Plan”) to
purchase the number of Shares indicated in the Grant Notice.

ARTICLE I.

GENERAL

1.1    Incorporation of Terms of Plan. The Option is subject to the terms and
conditions of the Plan, which are incorporated herein by reference. In the event
of any inconsistency between the Plan and this Agreement, the terms of the Plan
shall control.

1.2    Defined Terms. Wherever the following terms are used in this Agreement
they shall have the meanings specified below, unless the context clearly
indicates otherwise. Capitalized terms not specifically defined herein shall
have the meanings specified in the Plan and the Grant Notice.

        (a) “Non-Employee Director” shall mean a Director of the Company who is
not an Employee.

        (b) “Termination of Service” shall mean:

                (i) As to a Consultant, the time when the engagement of an
Optionee as a Consultant to the Company and its affiliates is terminated for any
reason, with or without cause, including, without limitation, by resignation,
discharge, death or retirement, but excluding terminations where the Consultant
simultaneously commences or remains in employment and/or service as an Employee
and/or Director with the Company or any of its affiliates.

                (ii) As to a Non-Employee Director, the time when an Optionee
who is a Non-Employee Director ceases to be a Director for any reason,
including, without limitation, a termination by resignation, failure to be
elected, death or retirement, but excluding terminations where the Optionee
simultaneously commences or remains in employment and/or service as an Employee
and/or Consultant with the Company or any of its affiliates.

                (iii) As to an Employee, the time when the employee-employer
relationship between an Optionee and the Company and its affiliates is
terminated for any reason, including, without limitation, a termination by
resignation, discharge, death, disability or retirement, but excluding
terminations where the Optionee simultaneously commences and/or remains in
service as a Consultant and/or Director with the Company or any of its
affiliates.

The Committee, in its sole discretion, shall determine the effect of all matters
and questions relating to any Termination of Service, including without
limitation, whether a Termination of Service has

 

A-1



--------------------------------------------------------------------------------

occurred, whether any Termination of Service resulted from a discharge for cause
and whether any particular leave of absence constitutes a Termination of
Service. For purposes of the Plan and this Agreement, an Optionee’s
employee-employer relationship or consultancy relationship shall be deemed to be
terminated in the event that the affiliate employing or contracting with such
Optionee ceases to remain an affiliate following any merger, sale of stock or
other corporate transaction or event (including, without limitation, a
spin-off).

ARTICLE II.

GRANT OF OPTION

2.1    Grant of Option. In consideration of the Optionee’s past and/or continued
employment with or service to the Company or any affiliate and for other good
and valuable consideration, effective as of the Grant Date set forth in the
Grant Notice (the “Grant Date”), the Company irrevocably grants to the Optionee
the Option to purchase any part or all of the aggregate number of Shares set
forth in the Grant Notice, upon the terms and conditions set forth in the Plan
and this Agreement. Unless designated as a “Non-Qualified Stock Option” in the
Grant Notice, the Option shall be an ISO to the maximum extent permitted by law.

2.2    Exercise Price. The exercise price of the Shares subject to the Option
shall be as set forth in the Grant Notice, without commission or other charge;
provided, however, that the exercise price per share of the Shares subject to
the Option shall not be less than 100% of the fair market value of a Share on
the Grant Date. Notwithstanding the foregoing, if this Option is an ISO and the
Optionee owns more than 10% of the combined voting power of all classes of
shares of the Company as of the Grant Date (a “Greater than 10% Stockholder”),
the exercise price per share of the Shares subject to the Option shall not be
less than 110% of the fair market value of a Share on the Grant Date.

2.3    Consideration to the Company. In consideration of the grant of the Option
by the Company, the Optionee agrees to render faithful and efficient services to
the Company or any affiliate.

ARTICLE III.

PERIOD OF EXERCISABILITY

3.1    Commencement of Exercisability.

        (a) Subject to Sections 3.1(b), 3.1(c), 3.2 and 3.3 hereof, the Option
shall become vested and exercisable in such amounts and at such times as are set
forth in the Grant Notice. Any accelerated vesting provisions contained in
Section 15(a)(iv) of the Plan and in that certain Change in Control Agreement
dated [            ] between the Company and the Optionee are hereby expressly
superseded and shall not apply to the Option, and the parties hereto acknowledge
and agree that such accelerated vesting provisions shall not apply to the
Option.

        (b) No portion of the Option which has not become vested and exercisable
as of the date of the Optionee’s Termination of Service shall thereafter become
vested and exercisable, except as may be otherwise provided by the Committee or
as set forth in a written agreement between the Company and the Optionee.

 

A-2



--------------------------------------------------------------------------------

        (c) Notwithstanding anything contained herein to the contrary, if the
Company’s stockholders do not approve the Plan within twelve (12) months of the
Board’s initial adoption of the Plan on December 19, 2012, the Option shall
terminate and be forfeited.

3.2    Duration of Exercisability. Any installments provided for in the vesting
schedule set forth in the Grant Notice are cumulative. Each such installment
which becomes vested and exercisable pursuant to the vesting schedule set forth
in the Grant Notice shall remain vested and exercisable until it becomes
unexercisable under Section 3.3 hereof.

3.3    Expiration of Option. The Option may not be exercised to any extent by
anyone after the first to occur of the following events:

        (a) The Expiration Date set forth in the Grant Notice;

        (b) If this Option is designated as an ISO and the Optionee is a Greater
Than 10% Stockholder as of the Grant Date, the expiration of five (5) years from
the Grant Date;

        (c) The date that is three (3) months from the date of the Optionee’s
Termination of Service by the Company without cause or by the Optionee for any
reason (other than due to death or disability);

        (d) The expiration of one (1) year from the date of the Optionee’s
Termination of Service by reason of the Optionee’s death or disability;

        (e) The start of business on the date of the Optionee’s Termination of
Service by the Company for cause; or

        (f) The twelve (12)-month anniversary of the Board’s initial adoption of
the Plan on December 19, 2012, provided that the Company’s stockholders do not
approve the Plan on or prior to such anniversary.

The Optionee acknowledges that an ISO exercised more than three (3) months after
the Optionee’s termination of employment, other than by reason of death or
disability, will be taxed as a non-qualified stock option.

3.4    Special Tax Consequences. The Optionee acknowledges that, to the extent
that the aggregate fair market value (determined as of the time the Option is
granted) of all Shares with respect to which “incentive stock options” (within
the meaning of Code Section 422, but without regard to Code Section 422),
including the Option, are exercisable for the first time by the Optionee in any
calendar year exceeds $100,000, the Option and such other options shall be
non-qualified stock options to the extent necessary to comply with the
limitations imposed by Code Section 422. The Optionee further acknowledges that
the rule set forth in the preceding sentence shall be applied by taking the
Option and other “incentive stock options” into account in the order in which
they were granted, as determined under Code Section 422 and the Treasury
Regulations thereunder.

 

A-3



--------------------------------------------------------------------------------

ARTICLE IV.

EXERCISE OF OPTION

4.1    Person Eligible to Exercise. Except as provided in Section 5.2 hereof,
during the lifetime of the Optionee, only the Optionee may exercise the Option
or any portion thereof. After the death of the Optionee, any exercisable portion
of the Option may, prior to the time when the Option becomes unexercisable under
Section 3.3 hereof, be exercised by the deceased Optionee’s beneficiary or by
any person empowered to do so under the deceased Optionee’s will or under the
then-applicable laws of descent and distribution, subject to Section 19(a) of
the Plan.

4.2    Partial Exercise. Any exercisable portion of the Option or the entire
Option, if then wholly exercisable, may be exercised in whole or in part at any
time prior to the time when the Option or portion thereof becomes unexercisable
under Section 3.3 hereof. However, the Option shall not be exercisable with
respect to fractional shares.

4.3    Manner of Exercise. The Option, or any exercisable portion thereof, may
be exercised solely by delivery to the Secretary of the Company (or any third
party administrator or other person or entity designated by the Company) of all
of the following prior to the time when the Option or such portion thereof
becomes unexercisable under Section 3.3 hereof:

        (a) A written or electronic notice complying with the applicable rules
established by the Committee stating that the Option, or a portion thereof, is
exercised. The notice shall be signed by the Optionee or other person then
entitled to exercise the Option or such portion of the Option;

        (b) Full payment of the exercise price and applicable withholding taxes
to the stock administrator of the Company for the Shares with respect to which
the Option, or portion thereof, is exercised, in a manner permitted by
Section 4.4 hereof;

        (c) Any other representations or documents as may be required in the
Committee’s sole discretion to effect compliance with all applicable provisions
of the Securities Act of 1933, as amended (the “Securities Act”), the Exchange
Act, any other federal, state or foreign securities laws or regulations, the
rules of any securities exchange or automated quotation system on which the
Shares are listed, quoted or traded or any other applicable law; and

        (d) In the event the Option or portion thereof shall be exercised
pursuant to Section 4.1 hereof by any person or persons other than the Optionee,
appropriate proof of the right of such person or persons to exercise the Option
(as determined by the Committee in its sole discretion).

Notwithstanding any of the foregoing, the Company shall have the right to
specify all conditions of the manner of exercise, which conditions may vary and
which may be subject to change from time to time.

4.4    Method of Payment. Payment of the exercise price shall be by any of the
following, or a combination thereof, at the election of the Optionee:

        (a) Cash;

 

A-4



--------------------------------------------------------------------------------

        (b) With the consent of the Committee, delivery of a written or
electronic notice that the Optionee has placed a market sell order with a broker
with respect to Shares then issuable upon exercise of the Option, and that the
broker has been directed to pay a sufficient portion of the net proceeds of the
sale to the Company in satisfaction of the aggregate exercise price; provided,
that payment of such proceeds is then made to the Company upon settlement of
such sale;

        (c) With the consent of the Committee, surrender of other Shares which
have been held by the Optionee for such period of time as may be required by the
Committee in order to avoid adverse accounting consequences and having a fair
market value on the date of surrender equal to the aggregate exercise price of
the Shares with respect to which the Option or portion thereof is being
exercised;

        (d) With the consent of the Committee, surrendered Shares issuable upon
the exercise of the Option having a fair market value on the date of exercise
equal to the aggregate exercise price of the Shares with respect to which the
Option or portion thereof is being exercised; or

        (e) With the consent of the Committee, such other form of legal
consideration as may be acceptable to the Committee.

4.5    Conditions to Issuance of Stock Certificates. The Shares deliverable upon
the exercise of the Option, or any portion thereof, may be either previously
authorized but unissued Shares or issued Shares which have been purchased on the
open market. Such Shares shall be fully paid and nonassessable. The Company
shall not be required to issue or deliver any certificates or make any book
entries evidencing Shares purchased upon the exercise of the Option or portion
thereof prior to fulfillment of the conditions set forth in Section 20 of the
Plan.

4.6    Rights as Stockholder. The holder of the Option shall not be, nor have
any of the rights or privileges of, a stockholder of the Company, including,
without limitation, voting rights and rights to dividends, in respect of any
Shares purchasable upon the exercise of any part of the Option unless and until
such Shares shall have been issued by the Company to such holder (as evidenced
by the appropriate entry on the books of the Company or of a duly authorized
transfer agent of the Company). No adjustment shall be made for a dividend or
other right for which the record date is prior to the date the Shares are
issued, except as provided in Section 14 of the Plan.

ARTICLE V.

OTHER PROVISIONS

5.1    Administration. The Committee shall have the power to interpret the Plan
and this Agreement as provided in the Plan. All interpretations and
determinations made by the Committee in good faith shall be final and binding
upon the Optionee, the Company and all other interested persons.

5.2    Transferability of Option. Without limiting the generality of any other
provision hereof, the Option shall be subject to the restrictions on
transferability set forth in Section 19(d) of the Plan.

5.3    Adjustments. The Optionee acknowledges that the Option is subject to
modification and termination in certain events as provided in this Agreement and
Sections 14 or 15 of the Plan.

 

A-5



--------------------------------------------------------------------------------

5.4    Severability. In the event that any provision in this Agreement is held
invalid or unenforceable, such provision will be severable from, and such
invalidity or unenforceability will not be construed to have any effect on, the
remaining provisions of this Agreement, which shall remain in full force and
effect.

5.5    Tax Consultation. The Optionee understands that the Optionee may suffer
adverse tax consequences as a result of the grant, vesting and/or exercise of
the Option, and/or with the purchase or disposition of the Shares subject to the
Option. The Optionee represents that the Optionee has consulted with any tax
consultants the Optionee deems advisable in connection with the purchase or
disposition of such shares and that the Optionee is not relying on the Company
for any tax advice.

5.6    Notification of Disposition. If this Option is designated as an ISO, the
Optionee shall give prompt notice to the Company of any disposition or other
transfer of any Shares acquired under this Agreement if such disposition or
transfer is made (a) within two (2) years from the Grant Date with respect to
such Shares or (b) within one (1) year after the transfer of such Shares to the
Optionee. Such notice shall specify the date of such disposition or other
transfer and the amount realized, in cash, other property, assumption of
indebtedness or other consideration, by the Optionee in such disposition or
other transfer.

5.7    Optionee’s Representations. The Optionee shall, if required by the
Company, concurrently with the exercise of all or any portion of this Option,
make such written representations as are deemed necessary or appropriate by the
Company and/or the Committee.

5.8    Section 409A. This Agreement and the Grant Notice shall be interpreted in
accordance with the requirements of Code Section 409A. The Committee may, in its
discretion, adopt such amendments to the Plan, this Agreement or the Grant
Notice or adopt other policies and procedures (including amendments, policies
and procedures with retroactive effect), or take any other actions, as the
Committee determines are necessary or appropriate to comply with the
requirements of Code Section 409A or an available exemption therefrom; provided,
however, that the Committee shall have no obligation to take any such action(s)
or to indemnify any person for failing to do so.

5.9    Amendment, Suspension and Termination. To the extent permitted by the
Plan, this Agreement may be wholly or partially amended or otherwise modified,
suspended or terminated at any time or from time to time by the Committee or the
Board; provided, however, that, except as may otherwise be provided by the Plan,
no amendment, modification, suspension or termination of this Agreement shall
adversely affect the Option in any material way without the prior written
consent of the Optionee.

5.10    Not a Contract of Service Relationship. Nothing in this Agreement or in
the Plan shall confer upon the Optionee any right to continue to serve as an
Employee, Director, Consultant or other service provider of the Company or any
of its affiliates or shall interfere with or restrict in any way the rights of
the Company and its affiliates, which rights are hereby expressly reserved, to
discharge or terminate the services of the Optionee at any time for any reason
whatsoever, with or without cause, except to the extent expressly provided
otherwise in a written agreement between the Company or an affiliate and the
Optionee.

 

A-6



--------------------------------------------------------------------------------

5.11    Limitations Applicable to Section 16 Persons. Notwithstanding any other
provision of the Plan or this Agreement, if the Optionee is subject to
Section 16 of the Exchange Act, then the Plan, the Option and this Agreement
shall be subject to any additional limitations set forth in any applicable
exemptive rule under Section 16 of the Exchange Act (including any amendment to
Rule 16b-3 of the Exchange Act) that are requirements for the application of
such exemptive rule. To the extent permitted by applicable law, this Agreement
shall be deemed amended to the extent necessary to conform to such applicable
exemptive rule.

5.12    Conformity to Securities Laws. The Optionee acknowledges that the Plan
and this Agreement are intended to conform to the extent necessary with all
provisions of the Securities Act and the Exchange Act, and any and all
regulations and rules promulgated by the Securities and Exchange Commission
thereunder, as well as all applicable state securities laws and regulations.
Notwithstanding anything herein to the contrary, the Plan shall be administered,
and the Option is granted and may be exercised, only in such a manner as to
conform to such laws, rules and regulations. To the extent permitted by
applicable law, the Plan and this Agreement shall be deemed amended to the
extent necessary to conform to such laws, rules and regulations.

5.13    Limitation on the Optionee’s Rights. Participation in the Plan confers
no rights or interests other than as herein provided. This Agreement creates
only a contractual obligation on the part of the Company as to amounts payable
and shall not be construed as creating a trust. The Plan, in and of itself, has
no assets. The Optionee shall have only the rights of a general unsecured
creditor of the Company and its affiliates with respect to amounts credited and
benefits payable, if any, with respect to the Option, and rights no greater than
the right to receive the Shares as a general unsecured creditor with respect to
Options, as and when payable hereunder.

5.14    Successors and Assigns. The Company or any affiliate may assign any of
its rights under this Agreement to single or multiple assignees, and this
Agreement shall inure to the benefit of the successors and assigns of the
Company and its affiliates. Subject to the restrictions on transfer set forth in
this Article 5, this Agreement shall be binding upon the Optionee and his or her
heirs, executors, administrators, successors and assigns.

5.15    Entire Agreement. The Plan, the Grant Notice and this Agreement
(including all Exhibits thereto, if any) constitute the entire agreement of the
parties and supersede in their entirety all prior undertakings and agreements of
the Company and its affiliates and the Optionee with respect to the subject
matter hereof.

5.16    Notices. Any notice to be given under the terms of this Agreement to the
Company shall be addressed to the Company in care of the Secretary of the
Company at the Company’s principal office, and any notice to be given to the
Optionee shall be addressed to the Optionee at the Optionee’s last address
reflected on the Company’s records. Any notice shall be deemed duly given when
sent via email or when sent by reputable overnight courier or by certified mail
(return receipt requested) through the United States Postal Service.

5.17    Governing Law and Venue. The laws of the State of Maryland shall govern
the interpretation, validity, administration, enforcement and performance of the
terms of this Agreement regardless of the law that might be applied under
principles of conflicts of laws. The Participant agrees that the exclusive venue
for any disputes arising out of or related to this Agreement shall be the state
or federal courts located in Orlando, Florida.

 

A-7



--------------------------------------------------------------------------------

5.18    Titles. Titles are provided herein for convenience only and are not to
serve as a basis for interpretation or construction of this Agreement.

 

A-8



--------------------------------------------------------------------------------

EXHIBIT B

TO STOCK OPTION GRANT NOTICE

CONSENT OF SPOUSE

I, _______________, spouse of _______________, have read and approve the Stock
Option Grant Notice (the “Grant Notice”) to which this Consent of Spouse is
attached and the Stock Option Agreement (the “Agreement”) attached to the Grant
Notice. In consideration of issuing to my spouse the shares of the common stock
of Parkway Properties, Inc. set forth in the Grant Notice, I hereby appoint my
spouse as my attorney-in-fact in respect to the exercise of any rights under the
Agreement and agree to be bound by the provisions of the Agreement insofar as I
may have any rights in said Agreement or any shares of the common stock of
Parkway Properties, Inc. issued pursuant thereto under the community property
laws or similar laws relating to marital property in effect in the state of our
residence as of the date of the signing of the foregoing Agreement.

 

          Dated:                                 Signature of Spouse

 

B-1